DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 March 2020 and 12 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 7-9 and 13-14:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      Reference box (126), as shown in Figures 7-9 and 13-14, should also be labeled -- Light Source --.
      Reference box (128), as shown in Figures 7-9 and 13-14, should also be labeled -- Light Detector --.
      Reference box (138), as shown in Figure 14, should also be labeled
-- Drain Tank --.  
      Reference box (140), as shown in Figure 14, should also be labeled
-- Data Acquisition System --.  
      Reference box (142), as shown in Figure 14, should also be labeled
-- Computer System --.  
      Reference box (143), as shown in Figure 14, should also be labeled.

  See 37 C.F.R. 1.83(a) below.
1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "143", as shown in Figure 14, does not appear within the written specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0002], line 2:  A -- comma -- should be inserted prior to the term "such"; and the article -- an -- should be inserted prior the term "x-ray".
   Paragraph [0002], line 4:  A -- comma -- should be inserted prior to the term "such" and after the term "temperature".
   Paragraph [0035], lines 5 and 6:  Reference numeral "112a" should be corrected to read -- 122a --.
   Paragraph [0036], line 7:  The term -- in -- should be inserted prior to the term "relation".
   Paragraph [0040], line 4:  Reference numeral -- 122a -- should be inserted after the term "region".
  
Appropriate correction is required.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 10-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/010977 (Dusterhoft et al.).
   With respect to the limitations of claim 1, Dusterhoft et al. disclose a core holder (400 - Figure 4) for core testing, the core holder comprising:
      a body (430) having a cavity (431) defined therein;
      a sleeve (432) disposed within the cavity (431);
      a chamber defined within the sleeve (432), the chamber to hold at least one core plug (438); and 
      at least one fiber-optic sensor disposed at a perimeter of the chamber, the at least one fiber-optic sensor to sense at least one parameter related to flow of fluid through the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432); and are utilized to provide additional data about core sample (438) - page 12, lines 6-31).

   With respect to the limitation of claim 3, Dusterhoft et al. further disclose the at least one fiber-optic sensor comprises an optical fiber having a sensing region, and wherein the optical fiber is carried by the sleeve (fiber optic sensors (446) have sensing regions may be located on the internal sleeve (432)).

   With respect to the limitation of claim 4, Dusterhoft et al. further disclose the at least one fiber-optic sensor is a fiber-optic temperature sensor, a fiber-optic pressure sensor, or a fiber-optic pressure and temperature sensor (fiber optic sensor(s) may be utilized to measure strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30)).

   With respect to the limitation of claim 6, Dusterhoft et al. further disclose a first plug (434a) disposed at an inlet end of the body (430), the first plug having a first port (436a) to permit fluid communication with the cavity from an exterior of the core holder.  

   With respect to the limitation of claim 10, Dusterhoft et al. further disclose an annular space (431) is defined between the sleeve (432) and the body (430) to hold fluid around the sleeve (page 11, lines 21-24).  

   With respect to the limitation of claim 11, Dusterhoft et al. disclose a core testing system comprising:
      a core holder (400) having a chamber (431) to hold at least one core plug (438) and at least one fiber-optic sensor (444, 446) disposed at a perimeter of the chamber to sense at least one parameter related to flow of fluid through the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432) to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30);
      at least one light source connected to the at least one fiber-optic sensor (fiber optic sensors uses the physical properties of light as it travels along a fiber to detect changes in temperature, strain, and other parameters; thus, some means for producing light is inherent to the operability of a fiber optic sensor); and 
      at least one light detector connected to the at least one fiber-optic sensor (a detector is necessary to receive the light being transmitted down the fiber to translate the received signals into parameter measurements).

   With respect to the limitation of claim 18, Dusterhoft et al. disclose a method of core testing, the method comprising:
      placing at least one core plug (438) within a chamber (431) defined within a core holder (400) (Figure 4);
      positioning at least one fiber-optic sensor (444, 446) within the core holder
and at a perimeter of the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432));
      injecting a fluid into the at least one core plug (638) within the chamber (432)
(page 11, lines 21-24); and
      measuring, with the at least one fiber-optic sensor, at least one parameter
related to flow of the fluid through the at least one core plug (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30)).

   With respect to the limitation of claim 19, Dusterhoft et al. further disclose measuring with the at least one fiber-optic sensor, at least one parameter related to flow of the fluid through the core plug comprises measuring changes in a temperature in an environment of the at least one core plug by the at least one fiber-optic sensor (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as temperature (page 12, lines 25-30)).

   With respect to the limitation of claim 20, Dusterhoft et al. further disclose
measuring with the at least one fiber-optic sensor, at least one parameter related to flow of the fluid through the core plug comprises measuring changes in a pressure in an environment of the at least one core plug by the at least one fiber-optic sensor  (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17)).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of WO 2016/146989 (Smith).
   With respect to the limitation of claim 2, Dusterhoft et al. disclose all of the limitations of the base claim, but fail to disclose that a least a portion of a wall of the body is made of a transparent material to allow visual monitoring of a condition within the cavity.
   Smith discloses an apparatus for use with a core sampling device, comprising a core barrel (1) having one or more side walls, wherein at least one side wall comprises a transparent portion through which, in use, at least a portion of the core sample (3) can be seen (abstract and Figure 1).  Modifying Dusterhoft et al. to provide a transparent wall portion would have been obvious to one of ordinary skill in the art at the time of filing in order to image the core sample; thus, allowing more information to be gathered about the core. 

   With respect to the limitation of claim 12, Dusterhoft et al. disclose all of the limitations of the base claim, including that the core holder (400) comprises a body (430) having a cavity (431), wherein the chamber is defined within the cavity (431), but fail to disclose that at least a portion of the body is made of a transparent material.
   Smith discloses an apparatus for use with a core sampling device, comprising a core barrel (1) having one or more side walls, wherein at least one side wall comprises a transparent portion through which, in use, at least a portion of the core sample (3) can be seen (abstract and Figure 1).  Modifying Dusterhoft et al. to provide a transparent wall portion would have been obvious to one of ordinary skill in the art at the time of filing in order to image the core sample; thus, allowing more information to be gathered about the core. 

   With respect to the limitation of claim 13, Dusterhoft et al. further disclose that the core holder (400) comprises a sleeve (432) disposed inside the cavity (431), and wherein the chamber is defined within the sleeve (432) (chamber holds core sample (438) - Figure 4).

   With respect to the limitation of claim 14, Dusterhoft et al. further disclose that the at least one fiber-optic sensor is carried by the sleeve (any number of sensors (444, 446), such as fiber optic sensors, may be located on the internal sleeve (432) - page 12, lines 6-18 and 25-31).

   With respect to the limitation of claim 15, Dusterhoft et al. further disclose that  the at least one fiber-optic sensor is a fiber-optic temperature sensor, a fiber-optic pressure sensor, or a fiber-optic pressure and temperature sensor (fiber optic sensor(s) may be utilized to measure strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30)).


Claims 5  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 10,844,711 (Cooper et al.).
   With respect to the limitation of claims 5 and 16, Dusterhoft et al. disclose all of the limitations of the base claim, but fail to disclose a seal member disposed within the sleeve and positioned to form a barrier between the at least one fiber-optic sensor and the chamber. 
   Cooper et al. disclose a core holder comprising a plurality of seals (24, 25) encasing the core sample (S) (Figure 1).  Modifying Dusterhoft et al. to provide a seal member disposed within the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide greater durability of the testing system by providing greater sealing strength.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of "Laboratory Core Flooding Experimental Systems for CO2 Geosequestration: An Updated Review Over the Past Decade" (Sun et al.).
   With respect to the limitation of claim 7, Dusterhoft et al. disclose all of the limitations of the base claims, but fail to disclose a second plug disposed at an end of the sleeve proximate the inlet end of the body, the second plug having a second port aligned for fluid communication with the first port.
   Sun et al. disclose a core holder (Figures 7a) comprising a second plug (inlet end plug) at an end proximate the inlet end of the body, the second/inlet end plug having a second port aligned for fluid communication with the first port in the end cap.  Modifying Dusterhoft et al. with a second plug having a port aligned with the first port would have been obvious to one of ordinary skill in the art at the time of filing to tightly secure the core within the holder with multiple end caps.

   With respect to the limitation of claim 17, Dusterhoft et al. disclose all of the limitations of the base claim including that fluid is introduced into the chamber (431) to apply confining pressure between outer body (430) and inner sleeve (432) resulting in pressure being applied to core sample (438) (page 11, lines 21-24), but fail to disclose a pump in fluid communication with the chamber.
   Sun et al. disclose a core holder (Figures 7a/b) in fluid communication with a pump (Figure 7b) to introduce fluid to the holder.  Modifying Dusterhoft et al. with a pump would have been obvious to one of ordinary skill in the art at the time of filing as a means of efficiently moving fluids to and through the core holder; thus, allowing testing to occur at a faster rate.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 2016/0298445 (Al-Khalifa et al.).
   With respect to the limitation of claim 8, Dusterhoft et al. further disclose that the at least one fiber optic sensor comprises a plurality of fiber-optic sensors, each fiber- optic sensor comprising an optical fiber having a sensing region, wherein the optical fibers of the plurality of fiber-optic sensors are arranged in parallel on an inner surface of the sleeve (fiber optic sensors (446) have sensing regions may be located on the internal sleeve (432); and multiple sensors appear to be located parallel to one another on sleeve).  Dusterhoft et al. fail to expressly disclose that the fiber optic sensors are on an inner lining.
   Al-Khalifa et al. disclose a flow monitoring tool utilize first (20) and second (20) fiber optic cable extending along first (23a) and second (23b) surface portions of tubing (12) (paragraph [0028], lines 4-7).  Reference further discloses that the first and second surface portions can be the inner diameter surfaces of tube (paragraph [0028], lines 16-19).  The first and second fiber optic cables are spaced apart from each other so they are not in contact with other (paragraph [0029], lines 1-4); and appear parallel to each other.  Modifying Dusterhoft et all. to place the fiber optic sensors on the inner surface of the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide direct measurement of core parameters.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of CN 110700822.
   With respect to the limitation of claim 9, Dusterhoft et al. further disclose that the at least one fiber optic sensor comprises a plurality of fiber-optic sensors, each fiber- optic sensor comprising an optical fiber having a sensing region, wherein the optical fibers of the plurality of fiber-optic sensors are arranged to form a grid pattern or a loop pattern on an inner surface of the sleeve (fiber optic sensors (444) have sensing regions may be located at any position on the internal sleeve (432) (page 12, lines 11-13); and a fiber optic coil may be wrapped around internal sleeve (page 12, lines 15-17)).  Dusterhoft et al. fail to expressly disclose that the fiber optic sensors are on an inner lining.
   The Chinese document disclose a simulation device comprising a core holder utilizing fiber optics for measuring parameters of a core.  Reference discloses that a sensor optical fiber is wound radially (looped) on the core to monitor parameters (paragraph [0024]).  Modifying Dusterhoft et all. to place the fiber optic sensors on the inner surface of the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide direct measurement of core parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856